Citation Nr: 0500594	
Decision Date: 01/10/05    Archive Date: 01/19/05	

DOCKET NO.  03-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for eczema (dermatitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from October 1943 to October 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision of the VARO 
in Chicago, Illinois, that denied entitlement to the benefit 
sought.

For good cause is shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§7107 (a) (West 2002); 38 C.F.R. §20.900 (c) (2003).

A review of the record discloses that by rating decision 
dated in June 2003, service connection for bilateral hearing 
loss was granted, as was service connection for tinnitus.  A 
30 percent disability rating was assigned for the hearing 
loss and a 10 percent rating was assigned for tinnitus, with 
the effective date for each being March 28, 2003, the date of 
receipt of the veteran's claim for disability benefits.  The 
rating decision also resulted in a denial of a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran was notified of the 
determination by communication dated the same month.  To the 
Board's knowledge, the veteran has not submitted a notice of 
disagreement with respect to the issues.  The Board 
accordingly does not have jurisdiction of those issues, and 
appellate review is limited to the issue listed on the title 
page of the decision.


FINDINGS OF FACT

1.  In an unappealed October 1945 rating decision, the RO 
denied service connection for eczema (dermatitis).

2.  The evidence associated with the claims file subsequent 
to the 1945 rating decision is not new or significant, and 
need not be considered in order to fairly decide the merits 
of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's October 1945 decision denying service connection 
for eczema is final.  38 U.S.C.A. §7105 (West 2002); 38 
C.F.R. §§3.104, 20.1103 (2004).

2.  Since the October 1945 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for eczema (dermatitis) has not been 
reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
chronic eczema.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
that would serve to reopen a previously denied claim of 
entitlement to service connection for eczema.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and to affirm VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

VCAA notice, as required by 38 U.S.C.A. §5103 (a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in an undated communication associated 
with the file prior to October 2001.  This was prior to the 
initial decision of the claim by the RO in May 2002.  
Therefore, the time requirement of the notice as set forth in 
Pellegrini has been met and to decide the appeal at this time 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice are met in this case.  VCAA notice consistent 
with 38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 (b) must:  
(1) Inform the claimant about information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 U.S.C.A. §3.159 (b) (1).

In this case, the RO informed the veteran in an undated VCAA 
letter about information and evidence that was necessary to 
substantiate the claim for service connection for a chronic 
skin disorder.  The RO informed the veteran what evidence had 
to be shown to establish service connection.  It also 
informed him what evidence or information was needed from him 
and what he could do to help with his claim.  Although the 
VCAA notice letter that was provided to the veteran did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In this regard, the 
RO has also informed the veteran in a rating decision in May 
2002 and a statement of the case in July 2003 of the reasons 
for the denial of his claim and, in so doing, informed him of 
the evidence that was needed to substantiate the claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the claim.

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless a reasonable 
possibility exists that suggests assistance would aid in 
substantiating the claim.  38 U.S.C.A. §5103 A (West 2002).  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision below the development of 
the claim has been consistent with the provisions of the 
VCAA.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or raise the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on merits.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. §3.303 (d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. §7104 (a) (West 2002); 38 C.F.R. § 3.303 
(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 18 
(1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of recurrent 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of the 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. §7104 (West 2002); 38 C.F.R. §§3.104, 
20.1103 (2004).  See also Veterans Regulations No. 2(a) pt. 
III, par. III; VA Regulation 1008; effective January 26, 
1936, to December 31, 1957.  Pursuant to 38 U.S.C.A. §5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45, 620-30 (August 29, 2001).  (Codified at 38 C.F.R. 
§ 3.156(a)).  Because the veteran filed his claim prior to 
this date, namely in July 2001, the earlier version of this 
law remains applicable in this case.  The relevant law is 
stated immediately below.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 U.S.C.A. 
§3.156 (a).  In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even when it 
would not be enough to convince the Board to grant a claim.

An adjudicator must follow a two step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  38 U.S.C.A. §5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of the evidence is presumed, unless the evidence 
is inherently credible or consists of statements that are 
beyond the competence of the person making them.  See Justice 
v. Principi, 3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for this 
claim has been satisfied.

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the claimant 
has submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. 218-19.  After reviewing the 
record, and for the reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for eczema.

Evidence of Record in 1945

The RO determined in October 1945 that the available evidence 
of record reflected periodic exacerbations of the veteran's 
eczema (dermatitis) over the past 12 years.  The evidence 
consisted of the service medical records.  They reflect the 
veteran was seen on periodic occasions during service 
primarily for treatment and evaluation of hepatitis.  The 
service records reflect that he was hospitalized at an 
evacuation hospital in September 1944 because of recurrent 
eczema of the wrist and groin.  It was indicated this had 
been present on an intermittent basis for the past 12 years.  
Persistent jaundice required hospitalization in January 1945 
at which time it was noted he had been in the hospital over 
four months and had had jaundice for three months.  He was 
treated for eczema and responded well to treatment.  A 
pertinent impression was made of eczematoid dermatitis, 
chronic, recurrent (improved).  A Board of medical officers 
met that month and determined that the dermatitis had existed 
prior to the veteran's entry onto active service.

Also of record is an undated notation indicating the veteran 
had had eczema for the past 12 years.  At the present time 
"this seems to be a rather minimal problem."  It was noted 
that while hospitalized for treatment of eczema in October 
1944 he developed an acute hepatitis.  It was indicated the 
eczema had cleared at the time of hospital admission.

Additional service records include a February 1945 notation 
that he was seen for marked sweating of the hands and feet, 
with no associated eruptions.  He was given a diagnosis of 
"dyshidrosis, unquestionably on an emotional basis."  Notice 
of the October 1945 decision was provided to the veteran in a 
December 1945 communication.  He did not appeal the decision.





Additionally Submitted Evidence

Submitted subsequent to the reopening of the claim in July 
2001 were treatment records from a private physician covering 
the period from January 1986 through November 2001.  The 
treatment records reflect the veteran was being followed for 
treatment and evaluation of skin problems.  The treatment 
reports contain diagnoses of eczema, dermatitis, and actinic 
keratosis.  There is no reference in the physician's 
treatment reports pertaining to the veteran's active service 
many years earlier.  In other words, the medical evidence did 
not purport to show a relationship between the veteran's 
military service and any current disability, namely any skin 
disorder.

The record also reveals statements from the veteran and his 
representative reflecting their thoughts as to the impact of 
the veteran's service on his skin difficulties.  However, 
with respect to medical nexus, to the extent that any 
statement by the veteran and/or his representative in support 
of his claim is intended as an attempt to establish that he 
has a skin disorder related to his military service, it is 
now well established that lay statements cannot be used to 
establish a nexus between any current disability and service.  
The Court has held that when a determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training or experience are competent to 
provide evidence on the issue.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the veteran's 
statements, unsupported by medical evidence, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court specifically noted "lay 
assertions of medical causation cannot suffice to open a 
claim under 38 U.S.C.A. §5108."  The veteran's statements are 
therefore not material.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the October 1945 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has not 
been received, and the claim of entitlement to service 
connection for chronic eczema (dermatitis) is not reopened.

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for eczema 
(dermatitis) is not reopened.


	
                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


